DETAILED ACTION
	This office action is in response to the amendment filed on February 23, 2022.  In accordance with this amendment, claims 20, 21, and 37 have been amended, claims 27-35 have been canceled, while new claims 40-48 have been added.
Claims 20-26 and 36-48 are pending, with claims 20 and 37 being in independent (method) claim form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant is reminded that upon the cancellation of claims to a non-elected invention (claims 27-34 (Group II as identified in the restriction mailed on September 17, 2021) have been formally canceled), the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Allowable Subject Matter
Claims 20-26 and 36-48 are allowed.  Claims 20 and 37 are in independent method claim form.  The following is an examiner’s statement of reasons for allowance: the closest prior art of record (Akasaka US ‘788) does not expressly teach or reasonably suggest, in combination, each method claim step/feature as amended into claim 20 in the response dated February 23, 2022.  In particular, the Examiner is unable to present a prima facie case of obviousness to method claim 20 based on the requirements of 35 U.S.C. 103 and the context of Applicant’s specification and drawings (for claim 20).  Claims 21-26, 36, and 45-48 depend from claim 20.

Claims 37-44 are allowed.  The following is an examiner’s statement of reasons for allowance: the closest prior art of record (Akasaka) does not expressly and exactly teach the method steps as a whole and as arranged being presented by claim 37.  Note also the prosecution history in the parent ‘360 patent, and the steps/features incorporated into method claim 37.  Claims 38-44 depend from method claim 37 and are allowable for the same reasons.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see amendment with remarks (pages 7-8), filed February 23, 2022, with respect to the claim amendments to independent claim 20, and corrective amendments to claims 21 and 37, have been fully considered and are persuasive.  Based on these amendments to the claims, all issues from the non-final rejection mailed on November 30, 2021 have been withdrawn.  Claims 20-26 and 36-48 now serve to create a patentable distinction over the closest prior art of the current record.

Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention (claims 27-34 have been canceled), the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        February 28, 2022